ICJ_140_ICERD_GEO_RUS_2011-04-01_JUD_01_PO_07_FR.txt.                                                                           235




           Déclaration de M. le juge Skotnikov

[Traduction]

    J’ai voté en faveur de la conclusion générale de la Cour selon laquelle
celle-ci n’a pas compétence pour connaître de la requête déposée par la
Géorgie le 12 août 2008. Je souscris pleinement à la décision de la Cour
de retenir la deuxième exception préliminaire soulevée par la Fédération
de Russie. Cependant, pour les raisons énoncées ci‑dessous, je ne peux
être d’accord avec sa décision de rejeter la première exception prélimi-
naire soulevée par cette dernière.
    1. Je fais mienne la conclusion de la Cour selon laquelle « la Géorgie ne
s’est référée à aucun document ou déclaration antérieur à la date à
laquelle elle est devenue partie à la CIEDR (juillet 1999) et attestant,
comme elle l’affirme, que « le différend avec la Russie au sujet du net-
toyage ethnique existe depuis longtemps, qu’il est fondé et qu’il ne s’agit
pas d’une invention récente » » (arrêt, par. 64). De même, je conclus,
 comme la Cour, qu’« il n’existait aucun différend d’ordre juridique entre
 la Géorgie et la Fédération de Russie au sujet du respect par celle‑ci de ses
 obligations en vertu de la CIEDR [pendant la période allant de 1999 à
 juillet 2008] » (ibid., par. 105).
    2. La Cour est parvenue aux conclusions ci‑dessus après un examen
 minutieux des faits pertinents dans le contexte qui était le leur.
    3. Malheureusement, la Cour n’a pas appliqué le critère de l’examen
 contextuel avec la même rigueur avant de parvenir à la conclusion qu’un
 différend touchant l’interprétation et l’application de la CIEDR est
 apparu le 9 août 2008 au cours du conflit armé qui s’est déclenché pen-
dant la nuit du 7 au 8 août 2008 et que, par conséquent, il existait un
différend relatif au respect par la Fédération de Russie de ses obligations
en vertu de la CIEDR le jour où la Géorgie a déposé sa requête, soit le
12 août 2008 (ibid., par. 113).
    4. Comme la Cour l’a indiqué à maintes reprises, « une situation
­donnée peut englober des différends ayant trait à plusieurs corpus juri-
 diques et ne relevant pas des mêmes procédures de règlement » (ibid.,
 par. 32). Tout au long de l’arrêt, la Cour relève que, dans la situation
 précédant le déclenchement des hostilités pendant la nuit du 7 au
 8 août 2008, il existait des différends concernant une série de
 questions, mais pas celle de l’interprétation ou de l’application de la
 CIEDR.
    5. La Cour a le devoir d’établir si le différend d’août 2008 portait ou
 non sur le respect de la CIEDR, et non sur celui des dispositions de la
 Charte des Nations Unies relatives au non‑emploi de la force ou des
 règles du droit international humanitaire. Cette tâche n’est certes pas
 facile. En effet, certains actes proscrits par le droit international humani-

                                                                          169

    convention sur la discrimination raciale (décl. skotnikov) 236

taire peuvent aussi être de nature à violer des droits énoncés dans la
CIEDR. Pour établir l’existence d’un différend relevant de la Convention,
la Cour doit néanmoins s’assurer que le différend allégué concerne l’ins-
tauration d’une « distinction, exclusion, restriction ou préférence fondée
sur la race, la couleur, l’ascendance ou l’origine nationale ou ethnique »
(CIEDR, art. 1).
   6. En raison de cette difficulté, la Cour n’est sans doute pas toujours à
même d’établir, au stade préliminaire de l’instance, l’existence d’un diffé-
rend relevant de la CIEDR dans une situation de conflit armé. Toutefois,
elle a toujours la possibilité de déclarer que l’exception soulevée quant à
l’existence d’un différend n’a pas dans les circonstances de l’espèce un
caractère exclusivement préliminaire (Règlement de la Cour, art. 79,
par. 9). Il aurait été beaucoup plus prudent que la Cour emprunte cette
voie dans la présente affaire.
   7. Il est frappant que la Cour ait décidé de rejeter la première excep-
tion préliminaire pour ce qui concerne la période commençant le
9 août 2008 sur la seule base de diverses déclarations des Parties.
   Une analyse contextuelle aurait montré que ces déclarations ne consti-
tuent pas des preuves suffisantes de l’existence d’un différend touchant
l’interprétation ou l’application de la CIEDR.
   8. La Cour commence l’examen de cette période d’août 2008 en citant
le rapport de la mission d’enquête internationale indépendante sur le
conflit en Géorgie créée par le Conseil de l’Union européenne, selon
lequel, pendant la nuit du 7 au 8 août :
    « la Géorgie lança une attaque à l’artillerie lourde sur la ville de
    Tskhinvali. D’autres mouvements des forces armées géorgiennes
    visant Tskhinvali et les régions environnantes étaient en cours, et des
    unités militaires et éléments armés russes, sud‑ossètes et abkhazes
    prirent rapidement part aux combats. Toutefois, il ne fallut pas long-
    temps pour que l’avancée des troupes géorgiennes en Ossétie du Sud
    soit stoppée. Dans une contre‑offensive, les forces armées russes,
    couvertes par des frappes aériennes et par des éléments de la flotte
    russe basée en mer Noire, pénétrèrent très avant en territoire géor-
    gien, coupant la principale voie qui traverse le pays d’est en ouest,
    atteignant le port de Poti et s’arrêtant à quelques kilomètres de la
    capitale de la Géorgie, Tbilissi. Les affrontements se transformèrent
    en un conflit à la fois externe et interne opposant, d’une part, les
    forces géorgiennes aux forces russes et, d’autre part, les combattants
    sud‑ossètes et abkhazes aux Géorgiens. » (Rapport, vol. I, par. 2 ;
    exceptions préliminaires de la Fédération de Russie, vol. II,
    annexe 75 ; voir arrêt, par. 106.)
  Il aurait été utile à mon sens de tenir compte d’au moins deux autres
observations qui figurent dans le rapport de la mission :
      « La question se pose de savoir si l’emploi de la force par la Géorgie
    en Ossétie du Sud, qui a commencé par le bombardement de Tskhin-

                                                                        170

    convention sur la discrimination raciale (décl. skotnikov) 237

    vali dans la nuit du 7 au 8 août 2008, pouvait trouver une justification
    en droit international. Tel n’était pas le cas. » (Rapport, vol. I, par. 19.)
       « Une autre question d’ordre juridique qui se pose, au moins en ce
    qui concerne la phase initiale du conflit, est de savoir si le recours à
    la force par la Géorgie à l’encontre des forces de maintien de la paix
    russes sur le territoire géorgien, c’est‑à‑dire en Ossétie du Sud, pour-
    rait avoir été justifié. Là encore, la réponse est non… Rien ne per-
    met … d’affirmer que les forces russes de maintien de la paix
    stationnées en Ossétie du Sud manquaient de façon flagrante aux
    obligations qu’elles tenaient des accords internationaux pertinents,
    comme l’accord de Sotchi, et qu’elles étaient donc déchues de leur
    statut juridique international. En conséquence, l’emploi que la Géor-
    gie a fait de la force contre les forces russes de maintien de la paix à
    Tskhinvali dans la nuit du 7 au 8 août 2008 était contraire au droit
    international. » (Ibid., par. 20.)
   9. Le contexte factuel qui ressort de ce rapport est tout à fait clair : il
apparaît pour le moins improbable que la réaction russe à l’attaque de la
Géorgie ait constitué une violation de la CIEDR. La majorité qui a voté
contre la première exception préliminaire a malheureusement perdu de
vue cette évidence.
   10. En examinant les accusations échangées par les Parties, la Cour
aurait dû les évaluer dans le contexte du conflit armé qui était en cours
lorsqu’elles ont été formulées. Lorsqu’elle traite d’une situation de conflit
armée et de la question du respect de la CIEDR, la Cour doit faire la
distinction entre, d’une part, la propagande de guerre et, d’autre part, les
déclarations qui peuvent effectivement révéler l’apparition et la cristallisa-
tion d’un différend relevant de cet instrument. Ce n’est sans doute pas
facile, mais elle est assez perspicace pour y parvenir. Ainsi, il n’était pas
difficile de conclure que l’affirmation de la Géorgie selon laquelle la Rus-
sie avait pour intention d’« éliminer l’Etat géorgien et [d’]exterminer sa
population » (arrêt, par. 109) relève de la rhétorique de guerre et est donc
dénuée de valeur probante quant à l’existence d’un différend relevant de
la CIEDR. De même lorsque la Géorgie prétend que « toute la population
abkhaze de souche géorgienne est victime d’un nettoyage ethnique mené
par les troupes russes » (ibid., par. 111) ou que « les soldats … russes [ont]
expulsé l’ensemble de la population de souche géorgienne de la région
[l’Ossétie du Sud] » (ibid., par. 109). Soit dit en passant, le rapport de la
mission d’enquête montre très clairement que toutes les accusations
ci‑dessus étaient manifestement dénuées de fondement.
   11. La Cour met fortement l’accent sur ce qu’elle appelle « la réponse …
donnée le 12 août par le ministre russe des affaires étrangères » aux « accu-
sations formulées les 9 et 11 août par le président de la Géorgie » (ibid.,
par. 113). Mais les observations du ministre russe des affaires étrangères
citées au paragraphe 112 de l’arrêt ne représentent en rien une réponse
aux accusations portées par M. Saakachvili. Voici ce qu’a dit M. Lavrov
lors d’une conférence de presse :

                                                                             171

    convention sur la discrimination raciale (décl. skotnikov) 238

        « Deux jours après que [la secrétaire d’Etat des Etats‑Unis d’Amé-
     rique] Mme Rice m’a exhorté à ne pas employer de telles expressions,
     M. Saakachvili … a proféré des propos hystériques, accusant la par-
     tie russe de chercher à annexer l’ensemble de la Géorgie, sans hésiter
     à employer le terme de nettoyage ethnique ; mais il est vrai que c’est
     la Russie qu’il accusait de tels actes. » (Arrêt, par. 112.)
Puis il ajoute (cette phrase est omise de la citation ci‑dessus) : « Je suppose
que Mme Rice, après m’avoir parlé, n’a pas eu le temps d’adresser la même
recommandation à M. Saakachvili. » (Observations écrites de la Géorgie
sur les exceptions préliminaires, vol. IV, annexe 187.) M. Lavrov s’adresse
manifestement à Mme Rice, plutôt qu’au président de la Géorgie, estimant
qu’elle aurait peut‑être dû demander aux deux Parties de modérer leurs
propos.
   12. La Géorgie n’a formulé aucune réclamation crédible qui eût été
susceptible de se heurter à l’opposition manifeste de la Fédération de
Russie, au sens de la jurisprudence établie de la Cour (voir très récem-
ment Certains biens (Liechtenstein c. Allemagne), exceptions préliminaires,
arrêt, C.I.J. Recueil 2005, p. 19, par. 25). Un échange d’accusations entre
les Parties, eu égard au contexte de conflit armé, n’est tout simplement
pas suffisant pour établir l’existence d’un différend juridique touchant
l’interprétation ou l’application de la CIEDR.

                                              (Signé) Leonid Skotnikov.




                                                                           172

